DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “at least one multi-array aptamers” in claims 1, 4, 7, 9 does not have support in the originally filed application.  It appears that “multi-array aptasensors” (Specification Pg.9 line 13-15) is supported, but does not remedy the claimed limitation as no description is supported by the “at least one multi-array aptamers”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unknown what the term “multi-array aptamer” is referring to, is a single aptamers with multiple binding sites or is it an array of aptamers.  The specification recites the term “multi-array aptasensors” (Specification Pg.9 line 13-15), but does not clarify the claimed term “multi-array aptamers”.  For prosecution, the term will be interpreted as multiple aptamers in an array.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumta et al (US 20140255952) in view of Martin-Fernandez, (“Vertically aligned multi-walled carbon nanotube growth on platinum electrodes for bio-impedance applications” Microelectronic Engineering 86 (2009) 806–808) and further in view of Aghvanyan et al (US 2014/0272939).
Regarding claim 1, Kumta et al teach a portable, ex-situ system to impedimetrically detect cardiac biomarkers of interest in a patient (Para. 0020, 0026:myoglobin), comprising: a conductive material interface having a surface, comprising: an epoxy substrate (Para.  0057); and a multi-array of vertically aligned carbon nanotube cast in the epoxy substrate (Para. 0027,  0057); a biological sensor agent applied to the surface of the conductive material interface, the biological sensor agent comprising: an immobilization agent (Para. 0028: binder molecule such as avidin); and at least one aptamer selected to interact with the immobilization agent (Para. 0028: aptamer) and selected to bind with the cardiac biomarkers of interest (Para. 0028: myoglobin); a signaling agent comprising an electrochemical impedance signal generated by binding of the aptamer with the cardiac biomarkers of 
Kumta teach the electrodes are Au coated carbon nanotubes (Para. 0032) but is silent the electrodes are platinum wires.
Martin-Fernandez et al teach a bioimpedance monitoring device having multiwalled carbon nanotube growth on Pt electrodes.  Martin-Fernandez et al teach it is advantageous to provide the platinum electrodes to ensure the bio-compatibility of the devices for bio-sensing. Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the electrodes of Kumta with the platinum CNT electrodes of Martin-Fernandez et al because they are known bioimpedance electrodes and to provide the above advantage of ensuring the bio-compatibility of the devices for bio-sensing.
Kumta/Martin-Fernandez teach the carbon nanotubes can be an array and the aptamers of myoglobin and troponin.  Kumta/Martin-Fernandez are silent to simultaneously detect multiple cardiac biomarkers and multi-array aptamers (see 112b above: read as multiple aptamers in an array)  that bind multiple cardiac biomarkers of interest.  
Aghvanyan et al teach the assay using array of aptamers (Para. 0009: one or more aptamers) can determine two or more analytes with the same sample, the analytes include cardiac markers such as troponin T and myoglobin. (Para. 0195: panels of assays such as myoglobin and troponin T).  It is desirable to provide an array to simultaneously detect multiple cardiac biomarkers to avoid taking multiple samples and speed up the detection process to detect multiple markers that can diagnose cardiac diseases faster and more accurately.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in 
 Regarding claim 2, Kumta/Martin-Fernandez/Aghvanyan teach the bodily fluid sample is a blood sample (Para. 0037).
Regarding claim 3, Kumta/Martin-Fernandez/Aghvanyan teach the cardiac biomarkers are selected from C-reactive protein, Creatinine Kinase, TroponinT, Myoglobin, IL-6, IL-18, Brain Natriuretic Peptide, and D-Dimer. (Kumta Para. 0028: myogolobin and Aghvanyan: Para. 0195 myoglobin and troponin T)
Regarding claim 4, Kumta/Martin-Fernandez/Aghvanyan teach the aptamer is conjugated with biotin. (Para. 0038)
Regarding claim 5, Kumta/Martin-Fernandez/Aghvanyan teach the immobilization agent is selected from the group consisting of avidin, streptavidin, neutravidin and mixtures thereof.(Para. 0028)
Regarding claim 6, Kumta/Martin-Fernandez/Aghvanyan teach the immobilization agent is applied to a treating agent, and the treating agent is applied to the surface of the conductive material interface comprising the multi-array of vertically aligned platinum wires.
Regarding claim 7, Kumta/Martin-Fernandez/Aghvanyan teach the aptamer is effective to impedimetrically detect simultaneously a plurality of cardiac biomarkers in the bodily fluid sample,  to provide a quantitative electrochemical impedance read-out indicative of a presence or absence of the multiple cardiac biomarkers of interest in the bodily fluid sample. (Aghvanyan Para. 0195: troponin T and myoglobin)
Regarding claim 8, Kumta is silent to the configuration of the multi-array of vertically aligned platinum wires are arranged in a circular configuration.

Regarding claim 9, Kumta teach a method of detecting cardiac biomarkers in a bodily fluid sample of a patient, comprising: obtaining the bodily fluid sample from the patient (Para. 0037); forming a detection device, comprising: forming a conductive material interface having a surface, comprising: providing an epoxy substrate (Para.  0057); obtaining a multi-array of vertically aligned wires (Para. 0027,  0057); and casting the multi-array of vertically aligned wires in the epoxy substrate (Para. 0054); polishing the surface of the conductive material interface (Para. 0057); forming a biological sensor agent, comprising: applying an immobilization agent to the surface of the conductive material interface(Para. 0028: binder molecule such as avidin) ; selecting an aptamer to selectively bind with the cardiac biomarkers of interest (Para. 0028: aptamers; Para. 0028: myoglobin); and interacting the aptamer with the immobilization agent ; contacting the aptamer with the bodily fluid sample (Para. 0066); generating an electrochemical impedance signal as a result of the aptamer binding with the cardiac biomarkers of interest (Para. 0066); and assessing a presence or an absence of a change in electrochemical impedance, wherein, the presence of a change in electrochemical impedance is indicative of a presence of the cardiac biomarkers of interest in the bodily fluid sample, and wherein, the 
Kumta teach the electrodes are Au coated carbon nanotubes (Para. 0032) but is silent the electrodes are platinum wires.
Martin-Fernandez et al teach a bioimpedance monitoring device having multiwalled carbon nanotube growth on Pt electrodes.  Martin-Fernandez et al teach it is advantageous to provide the platinum electrodes to ensure the bio-compatibility of the devices for bio-sensing. Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the electrodes of Kumta with the platinum CNT electrodes of Martin-Fernandez et al because they are known bioimpedance electrodes and to provide the above advantage of ensuring the bio-compatibility of the devices for bio-sensing.
Kumta/Martin-Fernandez teach the carbon nanotubes can be an array and the aptamers of myoglobin and troponin.  Kumta/Martin-Fernandez are silent to simultaneously detect multiple cardiac biomarkers and multi-array aptamers (see 112b above: read as multiple aptamers in an array)  that bind multiple cardiac biomarkers of interest.  
Aghvanyan et al teach the assay using array of aptamers (Para. 0009: one or more aptamers) can determine two or more analytes with the same sample, the analytes include cardiac markers such as troponin T and myoglobin. (Para. 0195: panels of assays such as myoglobin and troponin T).  It is desirable to provide an array to simultaneously detect multiple cardiac biomarkers to avoid taking multiple samples and speed up the detection process to detect multiple markers that can diagnose cardiac diseases faster and more accurately.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the array of multiple aptamers to detect both myoglobin and troponin simultaneously as in Aghvanyan et al to the device of Kumta/Martin-Fernandez to provide the above 
Regarding claim 10, Kumta/Martin-Fernandez/Aghvanyan teach the electrochemical impedance signal is transduced to a read-out value. (Para. 0038: read out)
Regarding claim 11, Kumta/Martin-Fernandez/Aghvanyan teach the electrochemical impedance signal is connected to a portable device such as a hand-held device that is effective to display the read-out value. (Para. 0038: read out; Claim 20 handheld device)
Regarding claim 12, Kumta/Martin-Fernandez/Aghvanyan teach the detection device is in the form of a test strip and the method, comprises: contacting the bodily fluid sample with the test strip; assessing a visual change to the test strip; correlating the visual change with a chart or key; and based on the correlation, determining if the visual change is indicative of the presence of a change in electrochemical impedance and the presence of the multiple cardiac biomarkers in the bodily fluid sample. (Para. 0021)
Regarding claim 13, Kumta/Martin-Fernandez/Aghvanyan teach the visual change is a color change. (Para. 0021)
Regarding claim 14, Kumta/Martin-Fernandez/Aghvanyan teach the polishing is conducted but is silent to conducted with a grit size in a range from about 320 grit to about 2400 grit.  (see 112b above).  It is advantageous to provide adequate polishing to prepare the CNT electrodes for biosensing.  Therefore it would have been obvious to try polishing with 320 grit to about 2400 grit choosing from a finite number of identified, predictable solutions to provide the above advantage of providing adequate polishing to prepare the CNT electrodes for biosensing.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798